PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,884,582
Issue Date: 11 Nov 2014
Application No. 13/275,503
Filing or 371(c) Date: 18 Oct 2011
Attorney Docket No. 16519.0005  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed July 29, 2021, to accept the unintentionally delayed payment of the 3 ½ year maintenance fee for the above-identified patent. 

The petition under 37 CFR 1.378(b) is GRANTED.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. 

The patent issued November 11, 2014. The 3 ½ year maintenance could have been paid with a surcharge as late as Tuesday, November 13, 2018. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

Petitioner submitted the $1000 3 ½ year maintenance fee and the $1050 petition fee on April 14, 2021.  On July 29, 2021, petitioner provided an adequate explanation of the delay in submitting the 3 ½ year maintenance fee and the delay in filing an initial petition The renewed petition was promptly filed after the initial petition was dismissed. Petitioner has demonstrated to the satisfaction of the Director that the entire delay was unintentional. All requirements under 37 CFR 1.378(b) being met, the petition under 37 CFR 1.378(b) is hereby granted.
The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.
Telephone inquiries should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET